           Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

DAVID LOWE,

      Plaintiff,
v.                                            C.A. No.:     1:20-cv-174

CONNECT INVEST CORPORATION,
and TODD PARRIOTT,

     Defendants.
__________________________________/

           PLAINTIFF’S ORIGINAL COMPLAINT AND DEMAND
                          FOR JURY TRIAL
TO THE HONORABLE JUDGE OF SAID COURT:

      Plaintiff, DAVID LOWE (hereinafter “Plaintiff”), by and through his

undersigned counsel, files this Complaint against Defendants, CONNECT INVEST

CORPORATION, and TODD PARRIOTT (hereinafter “Defendants”), for breach

of contract, and in support thereof respectfully states as follows:

                                        I.
                                  JURISDICTION
      1.     This claim is properly before this Court pursuant to 28 U.S.C. § 1332,

because the amount in controversy exceeds $75,000; Plaintiff is a citizen of the State

of Texas; and Defendants are citizens of the State of Nevada.




                                     Page 1 of 6
           Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 2 of 6




                                        II.
                                      VENUE

      2.     Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to this claim occurred in the

Western District of Texas.

                                       III.
                                     PARTIES
      3.     Plaintiff is an individual residing in Travis County, Texas.

      4.     Plaintiff worked for Defendants as a Contracted Consultant from June

1, 2018 until January 31, 2019; and as a full-time employee from February 1, 2019

until December 18, 2019.

      5.     Defendant, CONNECT INVESTMENT CORPORATION (f/k/a Yield

Solution Corporation), is a corporation existing under the laws of the State of Nevada

and maintains offices at Las Vegas, Nevada.

      6.     Defendant, TODD PARRIOTT, is an individual residing at Las Vegas,

Nevada.     Defendant, TODD PARRIOT, is Owner, Chairman, and CEO of

Defendant, CONNECT INVESTMENT CORPORATION.

                                       IV.
                                      FACTS

      7.     On May 18, 2018, Plaintiff entered into a “Contract Consultant

Engagement and Employment Agreement” (“the Contract”) with Defendant,

                                     Page 2 of 6
            Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 3 of 6




CONNECT INVESTMENT CORPORATION (f/k/a “Yield Solution Corporation”),

and Defendant, TODD PARRIOTT.

      8.      Per the Contract, Plaintiff agreed to work for Defendants as a

Contracted Consultant from June 1, 2018 until December 31, 2018 (“Contracted

Consulting Engagement Period”). Plaintiff further agreed that at the end of the

Contracted Consulting Engagement Period, he would indefinitely work for

Defendants as a full-time employee beginning January 1, 2019.

      9.      In exchange, per the Contract, Defendants agreed that if they

involuntarily separated Plaintiff’s employment after January 1, 2019, they would

provide Plaintiff with one-year fixed salary as severance pay. Defendants further

agreed to provide certain 401(k) and health benefits to Plaintiff beginning January

1, 2019.

      10.     Plaintiff and Defendants also agreed that Defendants would reimburse

Plaintiff for certain business expenses he incurred throughout his employment.

      11.     Thereafter, Plaintiff fully performed all of his obligations under the

Contract, and began working as a full-time employee of Defendants after the end of

the Contracted Consulting Engagement Period on February 1, 2019.

      12.     On December 18, 2019, Defendants involuntarily separated Plaintiff’s

employment.

      13.     Defendants have not provided Plaintiff with the severance pay
                                 Page 3 of 6
            Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 4 of 6




promised under the Contract.

      14.     Defendants never provided Plaintiff with the 401(k) and health benefits

promised under the Contract.

      15.     Defendants have not reimbursed portions of Plaintiff’s relevant

business expenses.

      16.     On December 18, 2019, Plaintiff presented his claims in writing to

Defendants, with a follow up notice including a detailed invoice of these claims sent

on January 7, 2020, and a final notice sent via registered mail on January 22, 2020.

      17.     Defendants did not tender the amount owed before the expiration of the

30th day thereafter.

                                      V.
                               CAUSES OF ACTION

                       Breach of Contract – Texas Common Law
      18.     The Contract between Plaintiff and Defendants was a valid and

enforceable contract under substantive Texas law.

      19.     Plaintiff fully performed under the Contract.

      20.     Defendants breached the Contract by failing to provide Plaintiff with

severance pay upon involuntarily separating his employment after the Contracted

Consulted Engagement Period ended, and failing to provide Plaintiff with 401(k)

and health benefits after January 1, 2019.


                                     Page 4 of 6
            Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 5 of 6




      21.     Defendants also breach their agreement with Plaintiff by failing to

reimburse certain business expenses he incurred during his employment.

      22.     As a direct result of Defendants’ breaches, Plaintiff has suffered actual

and economic damages.

                                     VI.
                               ATTORNEY’S FEES
      23.     Defendant CONNECT INVEST CORPORATION is a corporation

within the meaning of TEX. CIV. PRAC. & REM. CODE § 38.001.

      24.     Defendant TODD PARRIOTT is an individual within the meaning of

TEX. CIV. PRAC. & REM. CODE § 38.001.

      25.     Defendants’ breach of contract required Plaintiff to retain the

undersigned counsel to pursue his claims.

      26.     Although Plaintiff repeatedly presented his claim to Defendants,

Defendants have not tendered the just amount owed before the expiration of the 30th

day thereafter.

      27.     Accordingly, Plaintiff seeks all reasonable attorneys’ fees in

accordance with TEX. CIV. PRAC. & REM. CODE § 38.002.

                                       VI.
                                  JURY DEMAND
              28.   Plaintiff demands a trial by jury of all issues and facts in this case.



                                      Page 5 of 6
            Case 1:20-cv-00174-LY Document 1 Filed 02/17/20 Page 6 of 6




                                        VI.
                                      PRAYER
      WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

      29.     The Court assume jurisdiction of this cause and Defendants be cited to

appear;

      30.     The Court award Plaintiff actual and economic damages as specified

above;

      31.     The Court award Plaintiff his reasonable attorneys’ fees;

      32.     The Court award Plaintiff pre- and post-judgment interest at the highest

rates allowable under law; and

      33.     The Court award Plaintiff any other relief as the Court may find proper,

whether at law or in equity.


      Dated: February 17, 2020.

                                              Respectfully submitted,




                                     Page 6 of 6
